DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US Pub. 2016/0219547) in view of Ericsson (R4-1713648, as submitted by the applicant with IDS dated 12/20/2021).
Regarding claims 6, 11, 12 and 16, Seo teaches a terminal comprising: a transmitter that performs uplink transmission (see “uplink” in [0271]); and a processor that adjusts timing of the uplink transmission with respect to a downlink reception timing (see “TA”, timing advance in [0270], [0271], [0274]), wherein, the processor adjusts the timing by using a same offset value when a duplex mode of the band of the cell is frequency division duplex (FDD) and when the duplex mode of the band of the cell TA offset) of the FDD cell as a TA offset (NTA offset) of the TDD cell or uses the TA offset (NTA offset) of the TDD cell as the TA offset (NTA offset) of the FDD cell” in [0274]).  Seo, however, does not teach determining offset value based on whether a band of a cell in which uplink transmission performed is not a band that can be used by each of a terminal supporting a first radio access technology and a terminal supporting a second radio access technology.  Ericsson teaches determining offset value based on whether a band of a cell in which uplink transmission performed is not a band that can be used by each of a terminal supporting a first radio access technology and a terminal supporting a second radio access technology (“whether LTE-NR coexistence is configured in the cell or not” in section 4.3.1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Seo to have determining offset value based on whether a band of a cell in which uplink transmission performed is not a band that can be used by each of a terminal supporting a first radio access technology and a terminal supporting a second radio access technology as taught by Ericsson in order to determine the offset value base on the frequency range and whether LTE-NR coexistence is configured in the cell or not (section 4.3.1).  
Regarding claim 7, Seo teaches when a frequency range of the band of the cell is a first range which is different from a second range, the processor uses a first value as the same offset value (see [0274], [0278] and [0279]).
Regarding claims 8 and 13, Ericsson teaches when the band of the cell is the band that can be used by each of a terminal supporting a first radio access technology and a terminal supporting a second radio access technology, the processor adjusts the timing by using an offset value that is different from the same offset value (section 4.3.1).
Regarding claim 10, Ericsson teaches when the band of the cell is the band that can be used by each of a terminal supporting a first radio access technology and a terminal supporting a second radio .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414